- Provided by MZ Technologies As filed with the Securities and Exchange Commission on June 29, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2009 Commission file number: 000-51490 CONTAX PARTICIPAÇÕES S.A. (Exact Name of Registrant as specified in its charter) Contax Holding Company The Federative Republic of Brazil (Translation of Registrants name into English) (Jurisdiction of incorporation or organization) ­ Rua do Passeio 56, 16º andar (parte) 20021-290 Rio de Janeiro  RJ  Brazil (Address of principal executive offices) Michel Neves Sarkis, Tel: +55 21 3131-0009, ri@contax.com.br, Rua do Passeio 56, 16º andar CEP: 20021-290, Rio de Janeiro  RJ  Brazil (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: None Securities registered or to be registered pursuant to Section 12(g) of the Act: Title of Each Class Name of Each Exchange on Which Registered Preferred Shares, without par value (preferred shares) BM&FBovespa Common Shares, without par value (common shares) BM&FBovespa Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None The number of outstanding shares of each of the Issuers classes of capital, common or preferred stock, as of the close of the period covered by the annual report was: 9,170,250 preferred shares 5,772,435 common shares Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes £ No R If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes £ No R Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer R Non-accelerated filer £ Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP £ International Financial Reporting Standards as issued by the International Accounting Standards Board R Other £ If Other has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 £ Item 18 £ If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes £ No £ 2 TABLE OF CONTENTS Page PRESENTATION OF INFORMATION 1 FORWARD-LOOKING INFORMATION 3 PART I 3 Item 1 Identity of Directors, Senior Management and Advisers 3 Item 2 Offer Statistics and Expected Timetable 3 Item 3 Key Information 3 Item 4 Information on the Company 19 Item 4A Unresolved Staff Comments 37 Item 5 Operating and Financial Review and Prospects 37 Item 6 Directors, Senior Management and Employees 48 Item7 Major Shareholders and Related Party Transactions 57 Item 8 Financial Information 60 Item9 The Offer and Listing 63 Item 10 Additional Information 67 Item 11 Quantitative and Qualitative Disclosures About Market Risk 86 Item 12 Description of Securities Other than Equity Securities 86 PART II . 87 Item 13 Defaults, Dividend Arrearages and Delinquencies 87 Item 14 Material Modifications to the Rights of Security Holders and Use of Proceeds 87 Item 15 Controls and Procedures 87 Item 16A Audit Committee Financial Expert 88 Item 16B Code of Ethics 88 Item 16C Principal Accountant Fees and Services 89 Item 16D Exemptions from the Listing Standards for Audit Committees . 89 Item 16E Purchases of Equity Securities by the Issuer and Affiliated Purchasers 89 Item 16F Change in Registrants Certifying Accountant 90 Item 16G Corporate Governance 91 PART III 91 91 Item 17 Financial Statements 91 Item 18 Financial Statements 91 Item 19 Exhibits 91 1 Table of Contents PRESENTATION OF INFORMATION Contax Participações S.A. is a corporation ( sociedade por ações ) incorporated under Brazilian corporate law. We operate pursuant to our by-laws, other legislation and regulations in Brazil and, where applicable, local legislation. Our principal executive office is located at Rua do Passeio, 56, 16º andar (parte), 20021-290 Rio de Janeiro, RJ, Brazil, and the telephone number at that office is +55 21 3131-0009. In this annual report on Form 20-F, except where the context otherwise requires, the Company, we, us, our and Contax refer to Contax Participações S.A., its operational subsidiary, Contax S.A., and its indirect subsidiary, Todo BPO e Soluções em Tecnologia S.A. (Todo). References to Contax Holding refer only to Contax Participações S.A. and do not include Contax S.A. or Todo. References to Contax S.A. refer only to Contax S.A. and do not include Contax Holding. References to the Companys businesses and operations are references to the businesses and operations of its direct and indirect subsidiaries Contax S.A. and Todo. Our previous majority shareholder, Telemar Participações S.A., is referred to as Telemar Participações. On April 25, 2008, negotiations relating to the restructuring of the ownership structure of Telemar Participações were concluded. One of the results was the approval of the partial spin-off of Telemar Participações, with the transfer of its shareholders equity related to the shares issued by Contax to a new company created especially for this purpose denominated CTX Participações S.A., or CTX Participações. Our two main clients are Telemar Norte Leste S.A., or Tmar, and its subsidiary, TNL PCS S.A., both of which are indirectly under common control with us and are jointly referred to as Oi. Oi is the commercial name used by the Telemar group for fixed-line terminals, long-distance services, mobile services, as well as broadband and corporate voice and data service operations. The parent company of Tmar is Tele Norte Leste Participações S.A., or TNL, which was our majority shareholder before our spin-off to the shareholders of TNL. See Item4. Information on the Company  History and Organizational Structure. References to U.S. dollars, U.S.$, USD or $ are to the lawful currency of the United States, and references to  real ,  reais  or R$ are to the lawful currency of Brazil. Any discrepancies in tables between totals and sums of the amounts listed are due to rounding. This annual report is presented in reais . On December 31, 2009, the commercial selling rate for reais was R$1.746 to U.S.$1.00. For the convenience of the reader, some real amounts presented throughout this annual report have been translated into U.S.$ at that rate. The U.S. dollar equivalent information is provided solely for the convenience of the reader and should not be construed as implying that the amounts in reais represent, or could have been converted into, U.S. dollars at such rate or at any other rate. References in this annual report to preferred shares and common shares are to the preferred shares and common shares, respectively, of Contax Holding, which are collectively referred to as the shares. References to American Depositary Shares or ADSs are to American Depositary Shares, each representing one-fifth of a preferred share. The ADSs are evidenced by American Depositary Receipts, or ADRs. References to Consolidated Financial Statements are to the consolidated financial statements of Contax as of December31, 2009 and 2008 and for the three years in the period ended December31, 2009. Our consolidated financial statements included in this annual report have been prepared in accordance with International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB). Prior to the year ended December 31, 2008, we prepared our consolidated financial statements in accordance with generally accepted accounting principles in the United States, or U.S. GAAP. 1 Table of Contents We are subject to the informational requirements of the Securities Exchange Act of 1934, as amended, or the Exchange Act, and we file reports and other information with the SEC. However, as a foreign private issuer, we are exempt from the proxy rules of Section14 and the short-swing profit rules of Section16 under the Exchange Act. Certain terms are defined the first time they are used in this annual report. 2 Table of Contents FORWARD-LOOKING INFORMATION This annual report contains forward-looking statements. Statements that are not statements of historical fact, including statements about our managements beliefs and expectations, are forward-looking statements. All forward-looking statements involve risks and uncertainties. Many of the forward-looking statements contained in this annual report are identified by the use of forward-looking words such as anticipate, forecast, believe, could, expect, should, plan, estimate, intend, predict, target and potential, among others. These statements appear in a number of places in this annual report and include statements regarding our intent, belief or current expectations with respect to, among other things: · the growth in the Brazilian outsourcing contact center sector; and · the performance of the Brazilian economy in general. Accordingly, our actual results of operations may be different from our current expectations, and the reader should not place undue reliance on these forward-looking statements. Forward-looking statements speak only as of the date they are made. Factors that might affect such forward-looking statements include, among other things: · our future operating performance; · the demand for our services; · competitive factors in the sector in which we compete; · changes in the regulatory framework for our clients in the telecommunications, utilities, services and financial sectors in Brazil; · changes in labor law and tax requirements; · economic, business and political conditions in Brazil and in the international markets, including governmental changes and restrictions on the ability to transfer capital across borders; and · the impact of fluctuations in the price of our shares. PART I Item 1. Identity of Directors, Senior Management and Advisers Not applicable. Item 2. Offer Statistics and Expected Timetable Not applicable. Item 3. Key Information Selected Financial Data The selected financial data for the years ended December 31, 2009, 2008 and 2007 which is presented in the tables below is derived from our consolidated financial statements prepared in accordance with IFRS. Prior to 2008, we prepared our consolidated financial statements in accordance with U.S. GAAP. 3 Table of Contents You should read this information together with such financial statements, including the notes thereto, and Item5. Operating and Financial Review and Prospects. Our complete consolidated financial statements as of December 31, 2009 and 2008 and for the years ended December 31, 2009, 2008 and 2007 are presented in Item18 of this annual report, together with the audit reports of Deloitte Touche Tohmatsu Auditores Independentes and PricewaterhouseCoopers Auditores Independentes, our current and former (respectively) independent registered public accounting firms. IFRS DATA Year ended December 31, (in thousands of reais , except per share data) Statement of Operations Data Revenue Cost of services Gross profit Operating expenses Profit before tax Net income and comprehensive income for the year Earnings per Share (in reais ) Net income Common shares  Basic Common shares  Diluted (2) (3) Preferred shares  Basic and Diluted Weighted average common shares outstanding  Basic Weighted average common shares outstanding  Diluted (2) (3) Weighted average preferred shares outstanding  Basic and Diluted Balance Sheet Data Property and equipment, net Cash and cash equivalents Total assets Current liabilities Long-term liabilities Shareholders equity Total liabilities and shareholders equity Cash Flow Data Operating activities Financing activities Investing activities (1) Revenue is presented on a consolidated basis, net of sales taxes, returns, allowances and discounts. (2) On October 17, 2007, we effected a reverse stock split at a ratio of one share for every 20 shares of the same type, thereby decreasing the number of common shares from 116,495,445 to 5,824,772 and the number of preferred shares from 200,638,288 to 10,031,914. On January 15, 2010, we effected a reverse stock split at a ratio of one share for 50 shares of the same type, thereby decreasing the number of common shares from 5,772,435 to 115,448 and the number of preferred shares from 9,170,250 to 183,405. Simultaneously with the January 2010 reverse stock split, we effected a stock split at a ratio of 200 shares for one share of the same type, thereby increasing the number of common shares to 23,089,600 and the number of preferred shares to 36,681,000. Information relating to the number of shares and earnings per share amounts has been adjusted retroactively to reflect the foregoing stock splits. 4 Table of Contents (3) The effects of stock options issued under the Companys stock option plan weretaken into consideration in the calculation of earnings per share for the year ended December 31, 2009, as they would have a dilutive effect. Exchange Rates We will pay any cash dividends or interest on capital and make any other cash distributions with respect to our shares in reais . Accordingly, exchange rate fluctuations will affect the U.S. dollar amounts received or to be received by the holders of ADSs on conversion by The Bank of New York, as depositary, or the Depositary, of dividends and distributions in reais on the preferred shares represented by the ADSs. Fluctuations in the exchange rate between the real and the U.S. dollar will also affect the U.S. dollar equivalent of the price of the preferred shares on the Brazilian stock exchanges. Foreign currencies may only be purchased through a Brazilian bank authorized to operate in these markets. Until March4, 2005, there were two legal foreign exchange markets in Brazil, the commercial rate exchange market, or the Commercial Market, and the floating rate exchange market, or the Floating Market. The Commercial Market was reserved primarily for foreign trade transactions and transactions that generally required prior approval from Brazilian monetary authorities, such as the purchase and sale of registered investments by foreign persons and related remittances of funds abroad (including the payment of principal of and interest on loans, notes, bonds and other debt instruments denominated in foreign currencies and duly registered with the Brazilian Central Bank ( Banco Central do Brasil ), or Central Bank). The Floating Market rate generally applied to specific transactions for which approval by the Central Bank was not required. Both the Commercial Market rate and the Floating Market rate were reported by the Central Bank on a daily basis. On March4, 2005, the Central Bank issued Resolution no.3,265 and introduced several changes in the Brazilian foreign exchange regulation, including: (i)the unification of the foreign exchange markets into a single exchange market; (ii)the easing of several rules for the acquisition of foreign currency by Brazilian residents; and (iii)the extension of the term for converting foreign currency derived from Brazilian exports. On March8, 2006, the Brazilian government issued Provisional Measure no.315, enacted on August24, 2006, or PM315, which has been approved by Law no. 11,371, enacted on November 28, 2006. Together with the underlying regulations issued by the National Monetary Council ( Conselho Monetário Nacional ), or CMN, Law no. 11,371 made the currency exchange rules more flexible, making it possible to maintain export revenues (from merchandise or services) abroad in the exporters account or in a Brazilian bank authorized to operate in the exchange market. On March 18, 2008, the Central Bank issued Circular no. 3,379, allowing Brazilian exporters of goods and services to maintain offshore the totality of their revenues obtained from exports. Furthermore, PM315, approved by Law no. 11,371, permits registration with the Central Bank, in local currency, of the foreign capital invested in legal entities located in Brazil which had not been previously registered and was not eligible for another form of registration by the Central Bank (so-called contaminated capital). 5 Table of Contents The following table sets forth the commercial selling rates published by the Central Bank (expressed in reais per U.S. dollar) for the periods indicated. Year ended December 31, Period-end Average for period High Low 2005 2006 2007 2008 2009 Month High Low January 2010 February 2010 March 2010 April 2010 May 2010 June 2010 (through June 22) (1) Represents the average of the exchange rates on the last day of each month during the relevant period. Source: Central Bank On December 31, 2009, the commercial selling rate was R$1.746 to U.S.$1.00. On June 22, 2010, the commercial selling rate was R$1.789 to U.S.$1.00. Risk Factors The following factors should be carefully considered in addition to the other information presented in this annual report. Risks Relating to Our Business A large portion of our revenues originates from a limited number of clients, and the loss of one or more of these clients could significantly impact our results of operations and financial condition. We strategically focus our marketing efforts on developing long-term relationships with large companies in targeted sectors. As a result, we rely on a limited number of significant clients for a large percentage of our revenues. Our contracts with our two largest clients in 2009, Oi and Orbitall Serviços e Processamento de Informações Comerciais Ltda., or Orbitall (a subsidiary of Banco Itaú Unibanco), accounted for 50.3% and 13.2%, respectively, of our revenues for the year ended December 31, 2009. The current terms of our agreements with Oi (indirectly under common control with us) end in November 2014 and November 2016, each with an automatic renewal for a further 5 to 6-year period from such end dates. Our agreement with Orbitall, our second largest client in 2009, was amended on December 18, 2009. Such amendment provided for a further one-year term with an automatic renewal clause for each subsequent year (unless a termination notice is delivered by either party 30 days prior to any annual renewal date). We also entered into a separate contract with Orbitalls parent company, Banco Itaú Unibanco. Several services previously provided to Orbitall are now being provided under the Banco Itaú Unibanco contract, rather than under the Orbitall contract. Based on our new contract with Banco Itaú Unibanco, we expect it to be our second largest client in 2010. We have observed in recent years a trend towards corporate consolidation and change of control of companies in our targeted sectors, such as financial services, telecommunications, utilities and internet. Such events may cause the termination of existing contracts and the loss of the revenues associated with such contracts. The loss of any key client or the failure to retain a significant amount of business with our key clients would have a negative impact on our results of operations and financial condition. 6 Table of Contents If the trend towards outsourcing of contact center services were reversed, the growth rate of our business could be reduced. The outsourced contact center industry has expanded considerably in the past several years as a result of a trend towards outsourcing of contact center services. One of the premises upon which the growth of our business and operations is based is that this outsourcing trend will continue. However, external factors, such as increases in taxes on revenues that could significantly impact the cost of services rendered by contact center companies, could cause our current and prospective clients to maintain or return to the use of their in-house functions and thus reduce the trend towards outsourcing of contact center services. As the Brazilian government has historically increased taxes on revenues or on income, we may see ourselves forced to adjust our pricing in order to maintain our profit margins, which could unfavorably impact the decision of our clients to retain us. Additionally, our clients may be subject to restrictions on their ability to outsource contact center services. For example, a lower court ruling has been issued against one of our clients, alleging that under Brazilian law it is not permitted to outsource certain contact center activities that may be protected by Brazilian bank secrecy rules. Recently, the Minas Gerais State Superior Labor Court confirmed a ruling against TIM Brasil, a Brazilian mobile phone operator, prohibiting TIM Brasil from outsourcing its contact center and telephone sales activities on the grounds that such activities are part of the core business of TIM Brasil. As of the date of this annual report, the case is pending appeal in the TST (Brazilian Federal Superior Labor Court). In a similar case, the TST (Brazilian Federal Superior Labor Court) ruled against the ability of CELG ( Centrais Elétricas de Goiás ), a state electricity provider, to outsource certain services that were considered to be its core business. Such decision might have an impact on the way lower courts understand what type of services are considered core services and therefore may not be outsourced under Brazilian labor laws. If these and similar rulings continue narrowing the scope of the services we are allowed to render, we could lose a part of our revenues as our current and prospective clients become restricted from outsourcing certain services of their contact center operations. Moreover, if the government adopts laws that restrict or dictate costly specifications regarding contact center operations and procedures, it could affect current and future clients decisions to outsource certain activities, since such laws could unfavorably impact our profit margins and cause us to adjust the pricing of our contracts. Increases in the use of automated customer services could reduce the demand for our services. A major part of our services is provided by our contact center attendants. Services provided by live attendants face increasing competition from automated channels which allow our clients customers to directly access self-service assistance systems ( e.g. , internet sites and automated phone services, such as voice recognition and Interactive Voice Response, a device that automates retrieval and processing of information by phone using touch tone signaling or voice recognition so as to access information residing on a server and reply with a pre-recorded response, such as in bank-by-phone transactions). These automated channels may reduce the need for personal contact with contact center attendants. As automated services become more technically viable and more widely used, the demand for our services could be reduced. Our ability to recruit, motivate and retain qualified management and operators could affect the quality of our services, which could impact our ability to attract new clients and retain existing ones. Since our business is labor intensive, our ability to attract and retain personnel is key to our continued success. We place significant importance on our ability to recruit, train and retain qualified personnel. We employed 78,200 employees as of December31, 2009. On average, in 2009, we experienced a monthly turnover of approximately 5.4% of our personnel, requiring us to continuously recruit and train replacement personnel as a result of a changing and expanding workforce. In addition, demand for qualified technical professionals familiar with certain technologies may exceed supply, as new and additional skills are required to keep pace with evolving technology. In the event that we are unable to recruit, motivate and retain qualified personnel, the quality of our services could be affected, which could impact our ability to attract new clients and retain existing ones. Additionally, we may experience an increase in personnel costs as a result of (i)a decrease in the productivity of our employees resulting from the loss of qualified, experienced personnel and (ii)an increase in recruiting and training costs related to higher employee turnover. 7 Table of Contents Our inability to pass through cost increases could seriously harm our profit margins. In Brazil, it is common for agreements to be renegotiated annually so that their prices are readjusted to account for inflationary variations in costs. Labor collective bargaining agreements in the contact center industry are also renegotiated on an annual basis to adjust for inflationary pressures, which results in an increase in our personnel costs. Hence, to protect against increases in costs of, among other things, telecommunications, energy, facilities leases and especially personnel, most of our contact center services contracts also have annual rate adjustment clauses that provide for price increases in an effort to cover such cost escalations. Nevertheless, we may decide not to exercise the right to adjust our prices fully in view of competitive conditions or other client relationship issues. In this case, we will not be able to pass through all of our cost increases. In the past, for example, we have had to adjust some of our client prices at rates below their respective inflationary adjustment indexes. If any of our costs increase and we are not able to negotiate a commensurate rate adjustment with our clients, our profit margins would be adversely affected. Our operating results may be harmed if we are unable to maximize our contact center capacity utilization. Our profitability depends largely on how effectively we utilize our contact center capacity. In order to create the additional capacity necessary to accommodate new or expanded outsourcing contracts, as well as to face significantly higher utilization during peak periods, we must consider opening new facilities or expanding current ones. The opening or expansion of a contact center may result, at least in the short term, in idle capacity. If we lose one or more significant clients, if the volume of calls from our clients customers declines or if a significant contract is not implemented in the anticipated time frame, our capacity utilization will be affected. In addition, our profitability is significantly influenced by our ability to forecast accurately incoming calls. An excess of operators, based on an overestimated forecast, may reduce our profitability due to unused capacity. In contrast, if there are more incoming calls than forecast, we may not be able to handle the call volume, and we may lose revenues or fail to meet performance requirements under our contracts. The failure to meet such requirements could subject us to penalties and indemnities under certain clauses of our contracts. Despite our ongoing efforts to maximize capacity utilization, we are subject to periods of idle capacity. This may occur mainly in connection with the commencement of new operations or the termination of an existing contract. There can be no assurance that we will be able to achieve or maintain optimal utilization of our contact center capacity. If our clients are not successful, the amount of business they outsource may be diminished and could result in lower revenues for us. Our revenues are dependent on the success of our clients. If our clients are not successful, the amount of business they outsource may be reduced. Furthermore, due to the inbound nature of most of our services ( e.g. , customer service), the amount of revenue generated from any particular service contract is dependent upon consumers interest in, and use of, our clients products and services. If our clients are not successful or their customers reduce their use of our contact center services, our revenues and the expansion of our business would be adversely affected. 8 Table of Contents General economic and market conditions may adversely affect our financial condition, cash flow and results of operations. Our results of operations are affected directly by the level of business activity of our clients, which in turn are affected by the level of economic activity in the industries and markets that they serve. The recent worldwide economic slowdown may cause reductions in technology and discretionary spending by our clients, which may result in reductions in the growth of new business activity as well as reductions in existing business activity. If our clients enter bankruptcy or liquidate their operations, our revenues could be adversely affected. In addition, the current uncertainty concerning global financial markets may have a material adverse effect on us, including our ability and the ability of our clients to raise the necessary capital to fund business operations. The failure to keep our technology up-to-date may prevent us from remaining competitive. Our business is dependent on our servers, desktops, telecommunications and network equipment, software applications and IT processes and procedures. The failure to maintain our technological capabilities or to respond effectively to technological changes could adversely affect our competitiveness. Our continued growth and future profitability depends, among other factors, on the introduction of new services that effectively leverage and respond to technological developments. There can be no assurance that: (i) our IT and telecommunications systems will be adequate to meet our clients future needs; (ii) we will be able to incorporate new technology to enhance and develop our existing services; and (iii) technologies or services developed by our competitors will not render our services uncompetitive or obsolete. Interruption of our contact center services due to unforeseen events could have a material adverse effect on our financial condition and results of operations. Our ability to provide contact center services is dependent upon our ability to protect our facilities and operations against damage that may be caused by fire, natural disasters, power and telecommunications failures, computer viruses, labor strikes, acts of sabotage or terror and other unforeseen events. We currently have backup systems for our most critical power and data storage and business interruption insurance to offset, in part, certain losses we may incur if our facilities or operations are adversely affected by events outside our control. Despite the implementation of these systems and contingency plans, as well as network security measures, we may still experience interruption at one or more of our facilities, and we may be unable to provide the services we are contractually obligated to deliver. As a result of any such interruption: (i)our revenues could be reduced as a result of reduced activity, as most of our contractual compensation is calculated based on speaking time or number of available workstations; (ii)we may be required to pay non-compensatory contractual penalties, since we may be unable to meet certain agreed-upon quality targets (service level agreements) as a result of such interruption; (iii)we may be required to pay indemnities to our clients for lost profits and damages, if we breach our obligations or are unable to deliver our services; and (iv)if we continue to fail to meet our obligations, our clients may be entitled to terminate their contracts with us. Depending on the amount of penalties and indemnifications we may have to pay as a result of the interruption of our services, our financial condition and results of operations could be adversely affected. Breaches of our contact center service contracts could expose us to significant monetary penalties. We are exposed to different types of contractual penalties as a result of material breaches of our contractual service obligations. A fair number of our contracts contain provisions setting penalties for breaches at different degrees, determined based on formulas that take into consideration: (i)the nature and extent of the breach; (ii)the amount of revenues raised or due under the relevant contract in a given year; or (iii)the point in time during the life of the contract in which the breach occurs. We also have entered into contracts that require us to indemnify our clients for their losses resulting from breach of our obligations under such agreements. As a general matter, we are unable to quantify our potential exposure under these provisions, as the penalty amounts are based on future variables relating to the nature of the breach, the amount of revenues actually earned or the amount of time during which the contract has been outstanding. 9 Table of Contents Our exposure to discretionary early termination by Oi, our largest client in 2009, in connection with breaches of our contact center service agreement is equivalent to the revenue we obtain pursuant to such agreement during the three months prior to the date Oi sends us a notice of termination of the agreement. Our exposure to penalties related to damages caused by the termination of our agreement with Oi as a result of our contractual breach shall be limited to 5.0% of our annual revenue pursuant to such agreement. Based upon the amount of revenue generated in 2009 pursuant to such agreement, the early termination penalty would have been approximately R$287.4 million (U.S.$164.6 million), while our exposure to penalties related to damages for the year could have been up to approximately R$57.6 million (U.S.$33.0 million). As a result, our exposure for breach under these contracts, though currently indeterminable, may have a significant negative impact on our results of operations. We may be unable to achieve the same performance levels we have been experiencing with our performance-based compensation contracts. We derived approximately 31.9% of our net revenues in 2009 from operations with performance-based compensation, consisting mostly of telemarketing and debt collection services. These services depend not only on our success in selling a product, locating a debtor or negotiating a debt settlement, but also on other factors that are beyond our control. For telemarketing activities, for example, our compensation is measured according to the amount of our clients products that we are able to sell in a given period of time or on a sales target which we are required to meet. Consequently, our performance-based compensation for telemarketing can be affected by, among other things, the attractiveness of the products and services we will be selling for our clients. In addition, prevailing macroeconomic conditions in Brazil, such as GDP growth, unemployment and availability of disposable income, also affect our performance-based compensation more acutely than they affect enterprises that rely solely on fixed-based compensation, since such macroeconomic conditions directly affect consumer spending and default rates. Consequently, there can be no assurance that we will be able to maintain in the future the same level of our past performance or that we will not incur losses under our performance-based compensation contracts. We may be responsible for labor liabilities, which could have an adverse effect on our profitability. We were involved in 7,009 labor claims as of December31, 2009. Although the total amount of all labor claims filed against us was approximately R$504,919 thousand (U.S.$289,186 thousand) as of December31, 2009, as of that date we had only recorded provisions of approximately R$48,362 thousand (U.S.$27,699 thousand), based upon our historical losses in similar lawsuits. We are also subject to potential administrative proceedings brought by the Brazilian Labor Department. If all of the labor claims filed against us or a greater portion of such claims than we have provisioned for are resolved against us, our profitability would be adversely affected. There can be no assurance that additional labor claims and proceedings will not be brought against us in the future, or if they are, that an adverse ruling regarding such claims and proceedings would not have a negative impact on the cost of services rendered by us, or result in the impositions of penalties or other negative consequences. Our business is highly competitive, and our failure to effectively compete could result in the loss of clients or decreased profitability. We face significant competition and believe that this competition will intensify. There are numerous providers of our services, including other contact center service companies, niche players, consulting companies and many small companies that offer low-end services (primarily outbound services). Aside from those competitors, our clients and potential clients may also decide to utilize in-house personnel to perform contact center services they currently outsource, or maintain their in-house customer service and product support activities. We also face competition from automated customer services, through the use of internet, interactive voice response, voice recognition and other technologies. 10 Table of Contents Our competitors services and pricing practices, as well as the timing and circumstances of the entry of additional competitors into our market, may harm our business. The trend towards international expansion by foreign competitors and continuous technological changes may lead new competitors to enter our market and may increase pricing pressures. Our failure to compete successfully could result in loss of clients and specific service contracts or could result in decreased profitability. CTX Participações holds the majority of our voting shares, and there may be circumstances in which its interests differ from or conflict with the interests of our other shareholders. We are controlled by CTX Participações, which spun-off from Telemar Participações in April 2008 and as of May 31, 2010, had voting rights over 69.09% of our voting shares. As our controlling shareholder, CTX Participações is entitled to appoint the majority of the members of our board of directors and has the power to, among other things, modify our business plan, determine the date of dividend payments, approve corporate restructurings and sell our material assets. We cannot assure that our controlling shareholder will not take actions that might differ from or conflict with the interests of our other shareholders. We may be liable for fraudulent activities or misappropriation of our clients information by our employees or third parties. Our contact center business puts us in possession of sensitive client information. Despite our internal controls and our efforts to protect our clients information, we may be held liable for fraudulent activities by our employees or by third parties. For example, unauthorized persons may be able to breach our physical or network security systems. Meanwhile, authorized employees may misuse their authorization rights or the information to which they have access. Our failure to prevent these occurrences could: (i)damage our reputation with our clients and the market; (ii)allow our clients to terminate their contracts with us; (iii)expose us to potential liability; and (iv)subject us to the previously discussed contractual penalties and indemnities, all of which may substantially harm our business and results of operations. Risks Relating to Brazil The Brazilian government has exercised, and continues to exercise, significant influence over the Brazilian economy. This involvement, as well as Brazilian political and economic conditions, could adversely impact our business, financial condition, results of operations and the market price of our shares and ADSs. The Brazilian government frequently intervenes in the Brazilian economy and occasionally makes drastic changes in policy and regulations. The Brazilian governments actions to control inflation and implement macroeconomic policies have often involved wage and price controls, currency devaluations, capital controls and limits on imports, among other things. Our business, financial condition, results of operations and the market price of our shares and ADSs may be adversely affected by changes in policies or regulations, or by other factors such as: · devaluations and other currency fluctuations; · inflation rates; · interest rates; · liquidity of domestic capital and lending markets; 11 Table of Contents · energy shortages; · exchange controls and restrictions on remittances abroad (such as those that were briefly imposed in 1989 and early 1990); · monetary policy; · tax policy; and · other political, diplomatic, social and economic developments in or affecting Brazil. Uncertainty over whether possible changes in policies or rules affecting these or other factors may contribute to economic uncertainties in Brazil and to heightened volatility in the Brazilian securities markets and securities issued abroad by Brazilian issuers. These uncertainties could adversely affect our activities. Historically, members of the executive and legislative branches of the Brazilian government, as well as other related persons, have been investigated on the grounds of alleged illicit or unethical behavior. It is not possible to predict the outcome of such investigations and whether the outcome will adversely affect the Brazilian economy. As a consequence of their impact on the Brazilian economy, these uncertainties and allegations of unethical or illegal conduct may have a material adverse effect on us and may also adversely affect the market price of our common shares and ADSs. In addition, Brazil will hold a presidential election in October 2010. The President of Brazil has considerable power to determine governmental policies and actions relating to the Brazilian economy that may consequently affect the operations and financial performance of businesses, such as our company. The presidential election may result in changes in existing governmental policies, and the post-election administration may seek to implement new policies. We cannot predict what policies the Brazilian government will adopt and whether these policies will negatively affect the economy or our business and financial performance. Inflation and certain government measures to curb inflation may have adverse effects on the Brazilian economy, the Brazilian securities market, our business and operations and the market price of the shares. Brazil has historically experienced extremely high rates of inflation. Inflation and some of the Brazilian governments measures taken in an attempt to curb inflation have in the past had significant negative effects on the Brazilian economy. While inflation has been kept largely under control since the introduction of the real in 1994, inflationary pressures persist. Actions taken in an effort to curb inflation, coupled with speculation about possible future governmental actions, have contributed to economic uncertainty in Brazil and heightened volatility in the Brazilian securities market. According to the Índice Geral de Preços Mercado , or IGP-M, a general price inflation index published by Fundação Getúlio Vargas , or FGV, the Brazilian general price inflation rates were 7.7%, 9.8% and (1.7)% in 2007, 2008 and 2009, respectively. According to the Índice Geral de Preços - Disponibilidade Interna , or IGP-DI, another general price inflation index published by FGV, the Brazilian general price inflation rates were 7.9%, 9.1% and (1.4)% in 2007, 2008 and 2009, respectively. According to the Índice Nacional de Preços ao Consumidor Ampliado , or IPCA, published by the Instituto Brasileiro de Geografia e Estatística , or IBGE, the Brazilian consumer price inflation rates were 4.5%, 5.9% and 4.3% in 2007, 2008 and 2009, respectively. In the first quarter of 2010, inflation measured by the IGP-M, IGP-DI and IPCA, was approximately 2.1%, 1.7% and 1.3%, respectively, or 8.8%, 7.1% and 5.3% on an annualized basis, respectively. Brazil may experience high levels of inflation in the future. Inflationary pressures may lead to further government intervention in the economy, including the introduction of government policies that could adversely affect the economy overall and our business in particular, such as increasing interest rates. 12 Table of Contents Fluctuations in interest rates could increase the cost of servicing our debt and negatively affect our overall financial performance. Our financial expenses are affected by changes in the interest rates that apply to our floating rate debt. At December 31, 2009, we had, among other debt obligations, R$204.6 million of loans and financing that were subject to the TJLP (the Brazilian long-term interest rate). The TJLP includes an inflation factor and is determined quarterly by the Central Bank. In particular, the TJLP has fluctuated significantly in the past in response to the expansion or contraction of the Brazilian economy, inflation, Brazilian government policies and other factors. A significant increase in the TJLP could adversely affect our financial expenses and negatively affect our overall financial performance. Changes in Brazilian labor law may negatively affect us. Brazilian companies are subject not only to the Federal Constitution and ordinary legislation concerning labor relations (mainly the Consolidação das Leis do Trabalho , or CLT), but also to collective bargaining agreements between employers associations and employee unions or between individual employers and employee unions, in addition to administrative orders, technical notes and instructions issued by the Brazilian Labor Department. In addition, the tendency of Brazilian labor laws and regulators to protect employees from dismissal has created barriers to changing already burdensome labor regulations. Furthermore, due to the volume of cases and insufficient personnel, the labor courts are typically slow in deciding the labor claims and disputes that are submitted to them for resolution. For a discussion on a recent court ruling that restricts outsourcing of certain contact center activities, see  Risks Relating to Our Business  If the trend toward outsourcing of contact center services were reversed, the growth rate of our business could be reduced. The Brazilian Labor Department continuously issues and revises current labor regulations regarding specific practices in different business sectors. In April 2007, the Brazilian Labor Department published a technical note setting forth new guidelines concerning labor practices and regulations regarding contact center activities. These rules include, among other things, employees directives regarding work environment, working hours and breaks, ergonomic equipment design standards and guidance on labor related diseases (Exhibit II to Regulation no. 17 ( Anexo II da Norma Regulamentadora nº 17 )), approved by Rule no. 9, issued by the Brazilian Labor Department as of March 30, 2007 ( Portaria nº 09 ). Labor inspectors have been paying greater attention to these factors and, as a result, have been requiring strict compliance by companies with workplace health and safety rules. Enforcement of these new regulations may lead to increased costs, which we may not be able to pass through to our clients or, in some cases, administrative fines, which would adversely affect our results of operations and financial condition. In addition, the Brazilian Legislative Branch has submitted several bills concerning the reduction of working hours, the restriction of outsourcing and increasing breaks of telemarketing operators. Changes in the Brazilian telemarketing regulatory framework may directly affect us. On July 31, 2008, the Brazilian Federal Government enacted Decree no. 6,523/2008 ( Decreto nº 6.523/2008 ), which became effective on December 1, 2008 and imposes upon service providers regulated by Federal Agencies ( i.e. , telephone, electric energy, cable television, credit card, and airline companies) obligations regarding the Call Centers Law ( Lei dos Call Centers ), which mandates compliance with certain service standards for Customer Assistance Services ( SAC - Serviço de Atendimento ao Consumidor ). See Item 4: Industry Overview  Regulatory Developments regarding Telemarketing Services. These laws are applied to a large variety of our clients that have sought services complying with such new rules. While this set of rules may increase demand for our services, it will also increase the operating costs of our clients. Additionally, such law provides for substantial non-compliance penalties (ranging from R$200 thousand to R$3,000 thousand per event) that could be assessed upon our clients. Although we are bound only to the service level agreements contained in our service agreements, our clients might try to transfer any cost associated with such penalties to us. Regulatory proposals, such as the creation of a do not call list, could restrict our contact center services. 13 Table of Contents A series of bills have been presented to Brazils House of Representative and the Senate and to local legislative branches of certain Brazilian states and municipalities proposing to regulate several aspects of the outbound telemarketing services we provide, such as: (i) the days and hours during which outbound calls are allowed; and (ii) the creation of a national do not call list. If these bills are passed, our ability to make outbound calls may be significantly restricted, which would adversely impact our revenues and growth opportunities.  See Item 4: Information on the Company  Industry Overview  Regulatory Developments regarding Telemarketing Services
